Title: Thomas H. Botts to James Madison, 14 February 1834
From: Botts, Thomas H.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Fredg
                                
                                 Feb. 14. 1834
                            
                        
                        
                        Col Wm. F Gray having been unfortunate in his business has been compelled to make an assignment of all of
                            his effects for the benefit of his creditors. The assignment was made to me, and being desirous of closing the trust as
                            early as possible, I take the liberty of enclosing you your a/c, and have to beg the favor of you to settle it at your
                            earliest convenience—Very respectfully Your Mo. Obt St
                        
                        
                            
                                Tho. H. Botts
                            
                        
                    